SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

566
CA 11-02216
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


WILLIAM J. PEACOCK, III,
PLAINTIFF-APPELLANT-RESPONDENT,

                     V                                            ORDER

JUSTIN ROBIDOUX, TRACEY L. MILES,
DEFENDANTS-RESPONDENTS,
CARL R. ESTEP AND TWIN CITY TRANSPORTATION, INC.,
DEFENDANTS-RESPONDENTS-APPELLANTS.


BROWN CHIARI LLP, LANCASTER (BRADLEY D. MARBLE OF COUNSEL), FOR
PLAINTIFF-APPELLANT-RESPONDENT.

BURDEN, GULISANO & HICKEY, LLC, BUFFALO (JONATHAN S. HICKEY OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS-APPELLANTS.

LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (SHAUNA STROM OF COUNSEL),
FOR DEFENDANT-RESPONDENT JUSTIN ROBIDOUX.

BOUVIER PARTNERSHIP, LLP, BUFFALO (GEORGE W. COLLINS OF COUNSEL), FOR
DEFENDANT-RESPONDENT TRACEY L. MILES.


     Appeal and cross appeal from an order of the Supreme Court, Erie
County (John M. Curran, J.), entered January 26, 2011 in a personal
injury action. The order, among other things, granted the motions of
defendants Justin Robidoux, Carl R. Estep and Twin City
Transportation, Inc. for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on March 26, 2012, and filed in the Erie
County Clerk’s Office on April 2, 2012,

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs upon stipulation.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court